COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
JOHN W. WILSON,
  on his own behalf and as Executor of THE WILLIAM B. WILSON ESTATE, MICHAEL H.
  WILSON, BYRON B. WILSON, DUKE G. WILSON, JULIE ROYE, WILSON SYSTEMS, INC.,
  WORLDWIDE SAFETY, INC., WEST TEXAS DISPOSAL CORP., WILSON SYSTEMS SWD 1993-1
  LTD.,  WILSON SYSTEMS SWD 1993-2 LTD., PEC-MAR, LTD.,
  WILSON SYSTEMS SWD 1998-1 LTD., WILSON SYSTEMS SWD 1998-2 LTD., PEC-MAR 1998,
  LTD., WIL-ROYE INVESTMENT CO., II, RENEWABLE INVESTMENTS, INC.,
 
                            Appellants,
 
v.
 
PRICEWATERHOUSECOOPERS
  LLP,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 
'
 
'
 
'
 
'
 
'
 
'


 
                No. 08-01-00085-CV
 
Appeal from the
 
385th District Court
 
of Midland County, Texas 
 
(TC# CV 42267) 
 




 
 


 
 


 
 



OPINION ON JOINT MOTION TO AFFIRM TRIAL COURT JUDGMENT
 




Appellants John W. Wilson, et al. and
Appellee Pricewaterhousecoopers
LLP have submitted a joint motion to affirm the trial court=s judgment pursuant to an agreement
of the parties.  Without reaching the
merits, we grant the joint motion and affirm the trial court=s judgment of January 24, 2001.
This Court is authorized to dispose
of an appeal Ain accordance with an agreement
signed by all parties or their attorneys and filed with the clerk.@ 
Tex. R. App. P. 42.1.  In this case, the parties and their
attorneys have submitted and filed their settlement agreement which disposes of
all matters and issues in contention in this appeal.
We therefore grant the joint motion
and affirm the trial court=s judgment of January 24, 2001 as requested by the parties
without reaching the merits of this appeal. 
Each party shall pay its own costs as per the parties= request.
 
                                                                        

SUSAN
LARSEN, Justice
November 14, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)